Citation Nr: 0427289	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-14 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

The propriety of a non-compensable rating for an appendectomy 
scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from May 1992 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating action by the 
RO that granted service connection and a noncompensable 
rating for an appendectomy scar.  In July 2004 the veteran 
appeared and gave testimony at a hearing before the 
undersigned in Washington, D.C.  A transcript of this hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded a VA examination of his appendectomy 
scar in February 2003.  During a July 2004 hearing in 
Washington, D.C. before the undersigned the veteran 
complained that this examination was inadequate in that the 
examiner did not touch the scar.  Scars are evaluated in part 
on the basis of whether they are adherent to underlying 
tissue.  The examination report did not explicitly report 
whether the veteran's scar was adherent. 

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The veteran should be afforded a VA 
dermatological examination to determine 
the severity of the service-connected 
appendectomy scar.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination. The examiner should 
report the length and width of the 
appendectomy scar; whether the surface 
contour of the appendectomy scar is 
elevated or depressed on palpation; 
whether the scars are adherent to 
underlying tissue; whether the skin is 
hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); 
whether the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 sq. cm.); whether there is underlying 
soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and 
whether the skin is indurated and 
inflexible in an area exceeding six 
square inches (39 sq. cm.). The examiner 
should indicate whether the appendectomy 
scar is superficial, poorly nourished 
with repeated ulcerations, or tender and 
painful on objective demonstration.  The 
examiner should indicate whether the 
scars are associated with underlying soft 
tissue damage; cause limited motion; 
cause a frequent loss of covering of skin 
over the scar; are painful on 
examination; or cause limitation of 
function of affected part.  

2.  Then, the RO should again adjudicate 
the current claim.  If then benefit 
sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  The case should then be 
returned to this Board for further 
appellate consideration at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



